FRANKLIN TEMPLETON INVESTMENTS ONE FRANKLIN PARKWAY SAN MATEO, CA 94403-1906 August 27, 2010 Filed Via EDGAR (CIK #0000038778) Securities and Exchange Commission treet NE Washington, DC 20549 RE: Franklin Money Fund (Registrant) File Nos. 002-55029 and 811-02605 Ladies/Gentlemen: On behalf of the above-referenced Registrant, submitted herewith under the EDGAR system, please find Post-Effective Amendment No. 48 to the Registrant's Registration Statement on Form N-1A (the "Amendment"), which is being filed under the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended. The filing has been made in order to bring the financial statements and other information up to date as required by the federal securities laws and to comply with the amendments to Form N-1A requiring a summary section at the front of the statutory prospectus. Pursuant to Rule 485(a) under the 1933 Act, the Amendment will become effective on November 1, 2010. Please direct any comments or questions regarding this filing to Kristin Ives, Esq., at (215)564-8037. Sincerely yours, FRANKLIN MONEY FUND /s/ David P. Goss David P. Goss Senior Associate General Counsel DPG:ksa
